Citation Nr: 0633487	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  98-08 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for 
residuals of lumbosacral strain with disc disease.

2.  Entitlement to restoration of a 20 percent rating for 
duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel





INTRODUCTION

The veteran had honorable active service from January 1979 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the veteran's claims for 
restoration of a 40 percent disability rating for residuals 
of lumbosacral strain and a 20 percent disability rating for 
duodenal ulcer disease, which were reduced to 20 and 10 
percent, respectively, effective May 1, 1998.

VA proposed reductions in the disability ratings that are the 
subject of this appeal in December 1997.  By rating action 
dated February 1998, the RO formally reduced the evaluations, 
effective May 1, 1998.  This case has been in appellate 
status since the filing of the veteran's notice of 
disagreement in March 1998.  The RO issued a  statement of 
the case in April 1998.  In May 1998, the veteran filed a 
substantive appeal and requested a hearing before a Veterans 
Law Judge at the RO.  The RO issued a supplemental statement 
of the case in August 1998.

The RO notified the veteran in letters dated June and July 
2006 that a hearing before a Veterans Law Judge was scheduled 
for August 2, 2006.  The claims file notes that the veteran 
failed to report for the hearing.  The veteran has not 
explained his failure to report nor has he requested 
rescheduling of the hearing.  Under these circumstances, the 
Board deems the hearing request to be withdrawn.  See 
38 C.F.R. § 20.702(d) (2005).  His claim will thus be 
adjudicated without further delay based upon all the evidence 
presently of record.  Id.


FINDINGS OF FACT

1. In an April 1992 rating decision, the RO granted service 
connection for lumbosacral strain with disc disease and 
duodenal ulcer disease, assigning disability evaluations of 
40 and 20 percent, respectively, effective December 1, 1991.

2. The evidence of record reflects a sustained improvement in 
the lumbosacral spine disability and the duodenal ulcer 
disease from the time of the April 1992 rating action, by 
examinations at least as complete as the examinations relied 
upon by the April 1992 rating action.

3. The residuals of lumbosacral strain with disc disease are 
not manifested by severe intervertebral disc syndrome, with 
recurring attacks; severe lumbosacral strain or severe 
limitation of motion; forward flexion of the thoracolumbar 
spine of 30 degrees or less, favorable ankylosis of the 
entire thoracolumbar spine; or incapacitating episodes of 
intervertebral disc syndrome requiring bed rest.  There is no 
X-ray evidence of arthritis.

4. The residuals of duodenal ulcer disease are not manifested 
by recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent evaluation 
for lumbosacral strain and disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.105, 3.344, 4.3, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1997-2003), 4.71a, Diagnostic Codes 5235-5243 
(2006).

2.  The criteria for restoration of a 20 percent evaluation 
for duodenal ulcer disease have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.105, 3.344, 4.3, 4.114, Diagnostic Code 7305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the current disability evaluations 
assigned for lumbosacral strain with disc disease and 
duodenal ulcer disease do not accurately reflect the severity 
of those disabilities.  Specifically, the veteran asserts 
that his 40 percent evaluation for lumbosacral strain and 
disc disease, and his 20 percent evaluation for duodenal 
ulcer disease, effective from December 1, 1991 to May 1, 
1998, should be restored because they have not improved and 
are actually worse.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated November 2003.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's November 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish an increased rating, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain medical records and other relevant evidence 
on his behalf, and essentially made the veteran aware that he 
should submit any evidence he had that pertained to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service VA medical 
records, which will be addressed as pertinent.  Neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

As discussed in more detail below, VA scheduled the veteran 
for an examination for April 2004.  In a letter to the 
veteran dated November 2003, the RO advised that a VA medical 
center would notify the veteran of the date, time and place 
of the examination, noted that "This exam is very 
important," and cautioned that failure to report for the 
examination might adversely affect his claim.  However, the 
veteran failed to report to the examination, which was 
scheduled for April 2004.  Neither the veteran nor his 
representative has asserted that he did not receive notice of 
the scheduled examination or indicated that he would report 
if the examination were rescheduled.  There is no evidence 
that the notice was sent to the veteran's latest address of 
record but returned as undeliverable, or that the veteran 
notified VA of a change in address and VA sent the notice to 
the wrong address.  Therefore, clear evidence has not been 
presented to rebut the presumption of regularity.  See Woods 
v. Gober, 14 Vet. App. 214 (2000); Cross v. Brown, 9 Vet. 
App. 18, 19 (1996).

Given the absence of explanation by the veteran or his 
representative regarding his  failure to report to the 
scheduled VA examination, the Board finds that the veteran 
did not show good cause in failing to keep his VA examination 
appointment.  Therefore, the Board will decide this case 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2006).

In light of the Board's denial of the veteran's claim for an 
increased rating, no initial disability rating or effective 
date matter arises, and so there can be no possibility of any 
unfair prejudice to the veteran under the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

In reviewing the RO's determination on appeal, the Board does 
a de novo review of the evidence and it is not bound by the 
RO's prior conclusions in this matter.

Reduction of the Disability Evaluations

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2006).  
Reexaminations disclosing improvement will warrant a rating 
reduction in the evaluation for disabilities that are in 
effect for less than five years, see 38 C.F.R. § 3.344(c) 
(2006), and are not subject to the provisions of 38 C.F.R. 
§ 3.344(a) and (b).  Where, as in the present case, the 
evaluations were in effect for more than five years, 
reductions must be based on medical examinations that are 
full and complete.  Reductions of ratings for certain 
diseases, including duodenal ulcer, will not be reduced on 
any one examination unless all the evidence of record clearly 
demonstrates a sustained improvement.  Id.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance must be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2006).  The beneficiary must be notified 
at his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level, and to request a hearing.  If additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Id.  See also, 38 U.S.C.A. 
§ 5112(b)(6) (West 2002 & Supp. 2006).

In the present case, the RO informed the veteran by letter 
dated December 18, 1997 of the proposed action to reduce his 
rating for service-connected lumbosacral strain and disc 
disease, and duodenal ulcer disease to 20 and 10 percent, 
respectively.  This letter notified the veteran of his 
opportunity to submit medical or other evidence demonstrating 
that a reduction in the evaluation of his service-connected 
disabilities was not warranted.  In particular, the RO 
explained that the most probative type of evidence would be a 
statement from a physician who recently treated or examined 
him that includes detailed findings about the veteran's 
disabilities, and informed him that he was entitled to a 
hearing on the matter.  Moreover, the RO informed the veteran 
that he should submit any such evidence and/or request a 
hearing within 60 days from the date of that letter.  
Otherwise, the RO would reduce the ratings as indicated.

The Board finds, therefore, that the RO complied with the 
provisions of 38 C.F.R. § 3.105 for reducing the veteran's 
disability ratings by having notified him of his rights, 
giving him an opportunity for a hearing and time to respond, 
and making the reduction effective no sooner than permitted.  
38 C.F.R. § 3.105(e).

Having determined that the RO correctly followed the 
procedures for reducing the veteran's disability ratings, the 
Board must now address whether VA has met its burden of 
proving that the reductions were warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to service-
connected disorders.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (2006).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In its April 1992 rating decision, the RO granted service 
connection for lumbosacral strain with disc disease and 
duodenal ulcer disease, and assigned disability evaluations 
of 40 and 20 percent, respectively, on the basis of service 
medical records and VA examinations performed in January 
1992.  The February 1998 rating decision reducing the 
evaluations was based on findings set forth in the November 
1997 VA examination report, and other medical evidence of 
record, including VA examination reports dated August 1996 
and October 1997.

In reducing the veteran's disability evaluations in Febuary 
1998, the RO applied the schedular criteria for 
intervertebral disc syndrome (IDS) and lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293 and 5295 (1997).  
Under Diagnostic Code 5293 (IDS), a 20 percent rating, the 
veteran's current rating, was warranted for moderate, 
recurring attacks.  A 40 percent rating, the veteran's 
previous rating, was warranted for severe, recurring attacks, 
with intermittent relief.  Under Diagnostic Code 5295 
(lumbosacral strain), a 20 percent rating, the veteran's 
current rating, was warranted for muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum 40 percent rating was warranted 
for listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing of irregularity of joint, 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

In regard to the veteran's duodenal ulcer disease, a 10 
percent rating under Diagnostic Code 7305, the veteran's 
current rating, was warranted for recurring symptoms once or 
twice yearly.  A 20 percent rating, the veteran's previous 
rating, was warranted for recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  A 
40 percent rating was warranted for less than severe symptoms 
but with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  38 
C.F.R. § 4.114, Diagnostic Code 7305 (1997-2006).

A January 1992 VA examination report reflects objective 
findings of tenderness over the lumbar and lower thoracic 
areas, with full, painless mobility and normal lumbar spine 
X-ray findings.  The report also reflects that findings of 
peptic ulcer disease from 1974 were noted as well as 
subjective complaints of abdominal pain, relieved by taking 
antacid twice weekly.

A December 1993 VA outpatient treatment record reflects that 
the veteran complained of low back pain, but it was noted 
that he did not appear to be in much discomfort or pain 
during examination.  There was no tenderness and no spinal 
spasm apparent during examination.  Range of motion of the 
spine was noted to be limited, with no motor or sensory 
deficits.  Straight-leg reflexes were 60-70 degrees, both 
sides.  The physician diagnosed chronic low back pain and 
ordered a computed tomography (CT) scan of the veteran's 
lumbar spine.  The CT scan report dated March 1994 revealed 
some annular bulge at L4-5, but there was no apparent 
herniated disc lesion.  The remainder of the study was 
unremarkable.

An August 1996 VA examination report reflects that there was 
mild tenderness over the lumbar region.  Forward bending was 
90 degrees, backward bending was 30 degrees, side bending was 
45 degrees, both sides, and rotational movements were 60 
degrees, both sides.  The examiner diagnosed lower backache, 
probably myalgia versus arthritis of the spine.  The report 
reflects a diagnosis of "history of duodenal ulcer, probably 
in remission."

An October 1997 VA examination reports reflect that the 
veteran's lumbosacral spine was within normal limits, with no 
evidence of fracture, degenerative disc disease or obvious 
spondylosis.  The facet joints and sacroiliac joints were 
within normal limits.  X-rays of the veteran's upper 
gastrointestinal system revealed his stomach to be within 
normal limits.  Although the duodenal bulb was somewhat 
spastic and deformed with prominence of mucosal folds, which 
was suggestive of duodenitis, no ulcer crater was 
demonstrated.

The November 1997 VA examination report reflects that the 
veteran complained of low back pain and constant low back 
muscle spasm.  The veteran was noted to have a normal gait.  
X-rays of the lumbosacral spine revealed no evidence of a 
fracture, degenerative disc disease or obvious spondylosis.  
The facet and sacroiliac joints were within normal limits.  
Overall, the veteran's lumbosacral spine was found to be 
within normal limits.  The physician noted positive clinical 
findings of mild muscular spasm, but no clinical or 
radiographic evidence of disc disease.  The November 1997 VA 
examination report also shows that the veteran denied any 
problems with his stomach.  X-rays revealed mild 
gastroesophageal reflux disorder and changes suggestive of 
duodenitis, but no active ulcer was shown.

In summary, the record reflects that by November 1997, the 
veteran had full range of motion on bending, normal gait, X-
ray findings of no spinal fracture or degenerative disc 
disease or obvious spondylosis, normal facet and sacroiliac 
joints, and mild muscle spasm and back pain.  The veteran 
denied pain on back motion and there was no neurological 
impairment noted.  Further, by November 1997, the veteran 
reported no stomach problems and no active ulcer was shown on 
X-rays.

Accordingly, the Board finds that competent medical evidence 
of record demonstrated a sustained improvement in the 
veteran's lumbosacral strain and disc disease and duodenal 
ulcer disease by November 1997.  The clinical evidence relied 
on to reduce the evaluations was as complete as that used to 
rate the disability in 1992.  The symptoms of the veteran's 
lumbosacral spine and ulcer disabilities approximated the 
rating criteria for 20 and 10 percent, respectively, under 
the aforementioned rating criteria.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5293 and 5295 (1997), 4.114, Diagnostic Code 
7305 (1997).

Whether the Disability Evaluations Should be Restored

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  38 
C.F.R. §§ 4.1, 4.2 (2006); see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Each disability be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006) provide for consideration of a functional impairment 
due to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When 
examination was scheduled in conjunction with a claim for an 
increase, the case here, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2006).  Here, however, the veteran 
reported for VA examinations in August 1996, October 1997 and 
November 1997.  Therefore, the claim will be rated on the 
evidence of record since he has not reported for a 
reexamination.

The schedular criteria for disabilities of the spine have 
changed twice during the pendency of the veteran's appeal.  
See 67 Fed. Reg. 54,345-49 (August 22, 2002) (effective 
September 23, 2002), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295; see also Fed. Reg. 51,454-58 
(August 27, 2003) (effective September 26, 2003), now 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

As indicated above, the evidence does not satisfy the rating 
criteria in effect prior to September 2002 for a disability 
evaluation in excess of 20 percent for a disability of the 
lumbosacral spine.  Therefore, adjudication of the increased 
rating claim for the veteran's lumbar spine disability must 
include consideration of the old and both sets of the new 
criteria.  It is noted that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000.

Under 38 C.F.R. § 4.71a, in effect prior to September 26, 
2003, specifically Diagnostic Code 5295 pertaining to 
lumbosacral strain, a 20 percent rating was warranted when 
there was muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
maximum 40 percent rating was warranted when there was severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Similarly, under former 
Diagnostic Code 5292 pertaining to limitation of motion of 
the lumbar spine, a 20 percent rating was warranted for 
moderate limitation of motion and a maximum 40 percent rating 
was warranted for severe limitation of motion of the lumbar 
spine.

The Board notes that the criteria under Diagnostic Code 5293 
(IDS), in effect prior to September 22, 2002, required 
evidence of persistent symptoms compatible with sciatic 
neuropathy.  A 40 percent rating was assigned for severe 
disability and a 20 percent rating for moderate disability, 
with recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  Further, the criteria under Diagnostic Code 
5293 (now 5243) in effect as of September 22, 2002 required 
evidence of incapacitating episodes requiring bed rest 
prescribed by a doctor.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 and Note 1 (2003).  Because the record fails to 
demonstrate that the veteran has had persistent symptoms 
compatible with sciatic neuropathy or was prescribed bed rest 
due to incapacitating episodes involving his lumbosacral 
spine, Diagnostic Codes 5293 and 5243 are not for application 
during this period.

With consideration of DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 
4.59, the Board finds that the preponderance of the evidence 
is against a rating in excess of 20 percent for the veteran's 
lumbar spine disability under former Diagnostic Codes 5292 
and 5295.  At a July 1998 hearing before a Decision Review 
Officer at the RO, the veteran testified that he did not have 
much of a problem with his lower back.  Various VA outpatient 
treatment records dated from August 1999 to September 2003 
reference the veteran's history of low back pain, but do not 
provide objective evidence that the severity of his 
disability had grown worse or that his symptoms satisfied 
either criteria.  Although the veteran has reported numbness 
associated with his lumbar spine disability, the record does 
not reflect that he has severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The veteran's representative points to a VA 
outpatient record dated September 4, 2003, which reflects 
that the veteran has probable osteoarthritis of the 
lumbosacral spine.  However, arthritis must be exhibited on 
x-rays, which has not been done.  Regrettably, the veteran 
did not show up for the VA examination scheduled for April 
2004, which would have allowed VA physicians to explore this 
issue further.  Finally, a VA outpatient treatment record 
dated January 2004 reflects that the severity of the 
veteran's low back pain has been consistent since 1991.

Even with consideration of some pain on range of motion 
testing, the veteran's  lumbar spine disability approximated 
no more than moderate limitation of motion and was not 
manifested by severe limitation of motion or severe 
lumbosacral strain.  While the evidence suggests some 
limitation of motion, as well as chronic pain, the evidence 
does not otherwise show functional loss due to pain to 
warrant a rating in excess of the assigned 20 percent rating 
under the former rating criteria.  38 C.F.R. § 4.71a (2002).

Other potentially applicable provisions of the rating 
schedule in effect during this period include Diagnostic 
Codes 5285 (residuals of vertebra fracture), 5286 (complete 
ankylosis of the spine), and 5289 (ankylosis of the lumbar 
spine).  38 C.F.R. § 4.71a (2002).  However, there is no 
evidence of a vertebral fracture or ankylosis.  Therefore, 
Diagnostic Codes 5285, 5286 and 5289 are not for application.

Under 38 C.F.R. § 4.71a in effect September 26, 2003, the 
current criteria,  lumbosacral strain and IDS  are all rated 
under the "General Rating Formula for Diseases and Injuries 
of the Spine."  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2004).  Under the current criteria, the veteran may 
receive a 20 percent rating where there is evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
30 percent evaluation is warranted where the evidence shows 
forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  A 
40 percent evaluation, the veteran's former rating, is 
warranted where there is unfavorable ankylosis of the entire 
cervical spine; or forward flexion of the thoracolumbar spine 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  Id.

The veteran does not assert, nor does the evidence show, 
muscle spasm or guarding severe enough to result in an 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, forward flexion of 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, or any 
neurological deficit.  According to the November 1997 VA 
examination report, the veteran's lumbosacral spine was 
within normal limits, and no limitation of motion was noted.  
Further, the report reflected that there was no clinical or 
radiographic evidence of disc disease.  Therefore, the 
preponderance of the evidence is against a rating in excess 
of a 20 percent, as the criteria for either a 30 or 40 
percent rating have not been met.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243.  With respect to the possibility 
of entitlement to an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45 and 4.59, the Board has also considered the 
veteran's complaints of pain.  See DeLuca, supra.; VAOPGCPREC 
36-97.  In this regard, the Board initially notes that the 
veteran's subjective complaints of pain are specifically 
contemplated in the current spinal rating criteria.  Thus, 
the Board finds that the evidence weighs against a rating in 
excess of 20 percent for the veteran's lumbar spine 
disability under the current criteria.

In regard to the veteran's duodenal ulcer disease, the 
applicable rating criteria, 38 C.F.R. § 4.114, Diagnostic 
Code 7305, has remained unchanged from the time that the 
veteran's disability evaluation was reduced in 1998.  See 38 
C.F.R. § 4.114, Diagnostic Code 7305.  As discussed above, 
the November 1997 VA examination report reflects that the 
veteran denied any problems with his stomach, and X-rays did 
not show an active ulcer.  At the July 1998 hearing before a 
Decision Review Officer, the veteran testified that he did 
not have much of a problem with his ulcer.  Various VA 
outpatient treatment records dated from August 1999 do not 
reflect a diagnosis of an active duodenal ulcer.  In the 
absence of competent evidence showing that the veteran has an 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration, or with 
continuous moderate manifestations, the Board finds that the 
evidence weighs against a rating in excess of 10 percent for 
the veteran's duodenal ulcer disease under the criteria of 
Diagnostic Code 7305.

Finally, the Board considers the issue of whether either of 
the veteran's service-connected disabilities, alone, present 
an exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App  218, 
227 (1995).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board may raise the question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd, supra.  No evidence 
has been presented showing factors not already contemplated 
by the rating criteria, such as frequent periods of 
hospitalization, due solely to either of the veteran's 
service-connected disability, as to render impractical the 
application of the regular schedular standards.  Although the 
veteran does not appear to be employed, his VA medical 
records do not attribute his employment status to back or 
ulcer problems.  The regular schedular standards and the 
rating currently assigned adequately compensate the veteran 
for any adverse impact caused by his service-connected 
disability.  Therefore, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

Accordingly, the Board finds that the veteran's lumbosacral 
strain with disc disease warrants no more than a 20 percent 
disability rating, his duodenal ulcer disease warrants no 
more than a 10 percent disability rating, and the 
preponderance of evidence of record weighs against assignment 
of higher evaluations for either disability from May 1, 1998.  
As a preponderance of the evidence is against assignment of 
evaluations higher than those currently assigned, the 
doctrine of reasonable doubt is not for application.  See 38 
C.F.R. § 4.3.


ORDER

Reduction of a 40 percent evaluation to a 20 percent 
evaluation for lumbosacral strain with disc disease, 
effective May 1, 1998, was warranted.

From May 1, 1998 to the present, entitlement to an evaluation 
in excess of 20 percent for lumbosacral strain with disc 
disease is denied.

Reduction of a 20 percent evaluation to a 10 percent 
evaluation for duodenal ulcer disease, effective May 1, 1998, 
was warranted.

From May 1, 1998 to the present, entitlement to an evaluation 
in excess of 10 percent for duodenal ulcer disease is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


